DETAILED ACTION
	This action is in response to an amendment to application 17/085596, filed on 3/22/2022. Claims 1-18 and 20-21 are pending. Claim 19 is cancelled and claim 21 is new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2011/0225485, hereinafter “Schnitt.”
	Regarding claim 1, Schnitt anticipates “A method for data-centric networked application development, (see, e.g., Schnitt, para. 3; “The present invention generally relates to electronic forms, in particular a network based application service for creation and management of electronic forms.”) the method comprising:
modifying a data model displayed via a graphical user interface of a networked application development environment with a selectable component for including a reusable data entity in a project, the reusable data entity being defined and bound to a form component via interaction with the graphical user interface; (see, e.g., Schnitt, para. 54; “The unified electronic forms management system comprises a network-based software implemented process that is designed to provide its users with access to a unified system and process of managing form data and the creation, storage, update and distribution of electronic forms.”; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”) and
configuring a block of a data-centric form of the project with the form component in response to selection of the selectable component from the data model at a design surface of the graphical user interface,” (see, e.g., Schnitt, para. 81, “In the illustrated embodiment, the system has a form designer 12 (see FIG. 1). FIG. 2 schematically illustrates the functional blocks of the form designer 12. The form designer 12 provides the functionality for allowing a form author to design and publish a form. In the disclosed embodiment, the form designer 12 may be implemented by a software program. The form designer program runs in a browser or dedicated application on a variety of computer hardware and software platforms. In an embodiment, the form designer 12 enables a form author to design (with display and debug at 20) a form to look and feel exactly as the form user would see it on paper, commonly known as WYSIWYG (What You See Is What You Get).”; para. 85-86)
wherein the reusable data entity defines a piece of collectable data.” (see, e.g., Schnitt, para. 54; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”)
Regarding claim 2, Schnitt anticipates “The method of claim 1, further comprising: receiving, via the graphical user interface, selection of a first plurality of parameters associated with a piece of collectable data; and generating data schema defining the reusable data entity utilizing the first plurality of parameters.” (see, e.g., Schnitt, para. 81, “In the illustrated embodiment, the system has a form designer 12 (see FIG. 1). FIG. 2 schematically illustrates the functional blocks of the form designer 12. The form designer 12 provides the functionality for allowing a form author to design and publish a form. In the disclosed embodiment, the form designer 12 may be implemented by a software program. The form designer program runs in a browser or dedicated application on a variety of computer hardware and software platforms. In an embodiment, the form designer 12 enables a form author to design (with display and debug at 20) a form to look and feel exactly as the form user would see it on paper, commonly known as WYSIWYG (What You See Is What You Get). This aids in designing the form properly and enhances form usability because it can look exactly like a paper form with which all form users are familiar. The form author uses the form designer 12 to: design the structure of the form (page size, number of pages, whether it is landscape or portrait orientation, etc.) (at 21), add form content such as text or images (at 22), create and use form field templates containing commonly used form fields such as name and address, social security number, phone number, etc. (at 29), add proprietary HTML5 form field controls (at 23) (such as the ability to display comments for a specific field, display field definitions, display an audit trail for the form, display a graphical process map including process status, etc., and add flow fields which are fields that are variable in length and contain the ability to allow fields next to it to move correspondingly on the form as the content in the flow field is added or removed), and utilize standard HTML5 form field controls (at 26). FIG. 2.1 illustrates a list of HTML5 form field controls, including both standard and user proprietary field controls.”; para. 85-86). 
Regarding claim 8, Schnitt anticipates “The method of claim 2, further comprising: generating form schema defining the form component utilizing a plurality of look-and-feel parameters received via the graphical user interface, the look-and-feel parameters governing configuration of the form component; and mapping the data schema to the form schema to bind the reusable data entity to the form component.” (see, e.g., Schnitt, para. 54, 81).
Regarding claim 9, Schnitt anticipates “The method of claim 2, further comprising: receiving a request to publish the reusable data entity to the project, wherein the selectable component is modified to the graphical user interface in response to receiving the request.” (see, e.g., Schnitt, para. 86-88). 
Regarding claim 10, Schnitt anticipates “The method of claim 1, wherein the selectable component is one of a plurality of selectable components modified to the graphical user interface, each of the plurality of selectable components enabling inclusion of at least one of another reusable data entity bound to another form component, a group of reusable data entities bound to corresponding form components, and a block of a previously configured data-centric form.” (see, e.g., Schnitt, para. 54, 81, 86-88). 
Regarding claim 11, Schnitt anticipates “The method of claim 10, wherein some of the plurality of selectable components are modified to the graphical user interface from a predefined library.” (see, e.g., Schnitt, para. 86-88, 106). 
Regarding claim 12, Schnitt anticipates “The method of claim 11, wherein the some of the plurality of selectable components are modified to the graphical user interface from the predefined library based on user profile information and at least one business rule.” (see, e.g., Schnitt, para. 86-88). 
Regarding claim 13, Schnitt anticipates “The method of claim 1, further comprising: receiving a request to publish the data-centric form; and causing, at least in part, the data-centric form to be deployed to at least one network node.” (see, e.g., Schnitt, para. 54). 
Regarding claim 14, Schnitt anticipates “The method of claim 1, wherein the selection of the selectable component is a drag-and-drop input.” (see, e.g., Schnitt, para. 84, 120). 
Regarding claim 15, Schnitt anticipates “The method of claim 1, wherein the graphical user interface comprises a “what you see is what you get” (WYSIWYG) editor configured to automatically generate underlying computer code for the data-centric form in response to interaction with the graphical user interface.” (see, e.g., Schnitt, para. 54, 81, 96). 
Regarding claim 16, Schnitt anticipates “The method of claim 1, wherein the graphical user interface is provided over at least one network via a portal uniquely accessible to users via corresponding uniform resource locators.” (see, e.g., Schnitt, para. 77-79). 
Regarding claim 18, Schnitt anticipates “The method of claim 1, wherein the graphical user interface is configured to interact with an integration server configured to provide access to one or more services associated with development of the data-centric form, the one or more services comprising at least one of application programming interface services, monitoring services, and reporting services.” (see, e.g., Schnitt, figs. 1-2 & associated text; para. 59, 62, 83). 
Regarding claim 20, Schnitt anticipates “A system for providing data-centric networked application development services to a user over at least one network, (see, e.g., Schnitt, para. 3; “The present invention generally relates to electronic forms, in particular a network based application service for creation and management of electronic forms.”) the system comprising:
a portal configured to provide the user unique access to a graphical user interface of an application development environment, the user being assigned a unique uniform resource locator to access the portal over the at least one network; (see, e.g., Schnitt, para. 54; “The unified electronic forms management system comprises a network-based software implemented process that is designed to provide its users with access to a unified system and process of managing form data and the creation, storage, update and distribution of electronic forms.”; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”)
a first server coupled to the portal via the at least one network, (see, e.g., Schnitt, para. 56; “In the illustrated embodiment shown in FIG. 1, the Unified Electronic Forms Management System 10 may comprise a centralized and unified electronic forms management system remote server 14) the first server being configured to provide a data-centric form building engine to the graphical user interface to enable the user to: generate a data model including a data entity defining a piece of collectable data via a plurality of first parameter selections, the data entity being bound to a form component capable of receiving the piece of data; customize the form component via a plurality of second parameter selections; develop a data-centric form via gesture-based interaction with at least a representation of the data model; interface with a database configured to store the data model along with instances of the piece of collectable data as nested values in the data model; and publish a networked application to enable collection of the piece of collectable data from a target via the data-centric form; (see, e.g., Schnitt, para. 56; “In the illustrated embodiment shown in FIG. 1, the Unified Electronic Forms Management System 10 may comprise a centralized and unified electronic forms management system remote server 14, which communicates over the network 11 (e.g., Internet) with a remote form designer 12 used by a user to create a form, a remote form viewer 13 (used by the form user), a database 17 that stores the form data associated with the remote server 14, and external database(s) 16 that optionally receive data transmitted by the unified system.”; para. 54; “The unified system allows anyone, including non-code programmers, to author (create) an electronic form with the look and feel of a paper form, design and deploy a database of form fields to store the data, design approval and problem resolution steps to allow the form to be routed electronically to complete the business process, specify data file format, field transformations, and file transmission methods to allow the software to create and send an electronic file containing the form data into an external system and publish the form so it can be used.”) and
a second server coupled to the first server via the at least one network, the second server being configured to provide access, via the graphical user interface, to an application programming interface service to support the data-centric form, wherein, in association with the development of the data-centric form, the data-centric form building engine is configured to: modify the graphical user interface with a selectable component for including the data entity in a project of the networked application, the selectable component being configured as part of the representation of the data model presented via the graphical user interface; and configure a block of the data-centric form of the project with the form component in response to selection of the selectable component at a design surface of the graphical user interface, and (see, e.g., Schnitt, para. 81, “In the illustrated embodiment, the system has a form designer 12 (see FIG. 1). FIG. 2 schematically illustrates the functional blocks of the form designer 12. The form designer 12 provides the functionality for allowing a form author to design and publish a form. In the disclosed embodiment, the form designer 12 may be implemented by a software program. The form designer program runs in a browser or dedicated application on a variety of computer hardware and software platforms. In an embodiment, the form designer 12 enables a form author to design (with display and debug at 20) a form to look and feel exactly as the form user would see it on paper, commonly known as WYSIWYG (What You See Is What You Get). This aids in designing the form properly and enhances form usability because it can look exactly like a paper form with which all form users are familiar. The form author uses the form designer 12 to: design the structure of the form (page size, number of pages, whether it is landscape or portrait orientation, etc.) (at 21), add form content such as text or images (at 22), create and use form field templates containing commonly used form fields such as name and address, social security number, phone number, etc. (at 29), add proprietary HTML5 form field controls (at 23) (such as the ability to display comments for a specific field, display field definitions, display an audit trail for the form, display a graphical process map including process status, etc., and add flow fields which are fields that are variable in length and contain the ability to allow fields next to it to move correspondingly on the form as the content in the flow field is added or removed), and utilize standard HTML5 form field controls (at 26). FIG. 2.1 illustrates a list of HTML5 form field controls, including both standard and user proprietary field controls.”; para. 85-86). 
wherein the reusable data entity defines a piece of collectable data.” (see, e.g., Schnitt, para. 54; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”)
Regarding claim 21, Schnitt anticipates “A method for data-centric networked application development, (see, e.g., Schnitt, para. 3; “The present invention generally relates to electronic forms, in particular a network based application service for creation and management of electronic forms.”) the method comprising: 
defining a reusable data entity based on reception of a first plurality of parameters associated with a piece of collectable data; binding, after defining the reusable data entity, the reusable data entity to a form component based on reception of a second plurality of parameters associated with the form component; (see, e.g., Schnitt, para. 54; “The unified electronic forms management system comprises a network-based software implemented process that is designed to provide its users with access to a unified system and process of managing form data and the creation, storage, update and distribution of electronic forms.”; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”) and 
modifying a graphical user interface of a networked application development environment with a selectable component for including the reusable data entity in a project; (see, e.g., Schnitt, para. 81, “In the illustrated embodiment, the system has a form designer 12 (see FIG. 1). FIG. 2 schematically illustrates the functional blocks of the form designer 12. The form designer 12 provides the functionality for allowing a form author to design and publish a form. In the disclosed embodiment, the form designer 12 may be implemented by a software program. The form designer program runs in a browser or dedicated application on a variety of computer hardware and software platforms. In an embodiment, the form designer 12 enables a form author to design (with display and debug at 20) a form to look and feel exactly as the form user would see it on paper, commonly known as WYSIWYG (What You See Is What You Get). This aids in designing the form properly and enhances form usability because it can look exactly like a paper form with which all form users are familiar. The form author uses the form designer 12 to: design the structure of the form (page size, number of pages, whether it is landscape or portrait orientation, etc.) (at 21), add form content such as text or images (at 22), create and use form field templates containing commonly used form fields such as name and address, social security number, phone number, etc. (at 29), add proprietary HTML5 form field controls (at 23) (such as the ability to display comments for a specific field, display field definitions, display an audit trail for the form, display a graphical process map including process status, etc., and add flow fields which are fields that are variable in length and contain the ability to allow fields next to it to move correspondingly on the form as the content in the flow field is added or removed), and utilize standard HTML5 form field controls (at 26). FIG. 2.1 illustrates a list of HTML5 form field controls, including both standard and user proprietary field controls.”; para. 85-86).  and 
configuring a block of a data-centric form of the project with the form component in response to selection of the selectable component at a design surface of the graphical user interface.” (see, e.g., Schnitt, para. 54; “The system allows the form author to authenticate form users once for all forms, send forms to form users electronically, automatically update the form for form users to the current version whenever it is opened, allow form users to complete the form online or offline including an electronic signature, submit the form electronically, electronically route the form to form recipients for approval and problem resolution including highlighting problems with the form, and store the form including its data in a database on the remote server.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitt and USPGPUB 2010/0031167, hereinafter “Roytman.”
Regarding claim 3, Schnitt discloses “The method of claim 2, wherein the data schema comprises the first plurality of parameters stored as nested objects” (see, e.g., Schnitt, para. 81) but does not disclose the further limitation “in at least one of a JavaScript Object Notation (JSON) document tree and an Extensible Markup Language (XML) tree.” However, Roytman discloses (at para. 47) storing data entry forms “XML, and/or JSON” formats. Roytman and Schnitt are directed toward graphical user interface software development and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the XML and JSON formatting of Roytman with the data form development method of Schnitt, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to incorporate “widely-accepted format[s]” (Roytman para. 47) into the data form development method of Schnitt. Accordingly, the instant claim is unpatentable over the combination of Schnitt and Roytman. 
Regarding claim 4, the combination of Schnitt and Roytman renders obvious “The method of claim 3, wherein, in association with collection of the piece of
collectable data from at least one target via the data-centric form, instances of the piece of collectable data are stored as nested values in at least one of the JSON document tree and the XML document tree.” (see, e.g., Schnitt, para. 81; Roytman, para. 47). 
Regarding claim 5, the combination of Schnitt and Roytman renders obvious “The method of claim 3, further comprising: mapping, in association with configuring the data-centric form, at least one of the first plurality of parameters in the data schema to a database location according to a predefined application programming interface for collection of the piece of collectable data from at least one target via the data-centric form, wherein the predefined application programming interface is database agnostic.” (see, e.g., Schnitt, para. 81, 91-92; Roytman, para. 47).
Regarding claim 6, the combination of Schnitt and Roytman renders obvious “The method of claim 5, further comprising: receiving, via the design surface, an interaction to modify a position of the block of the data-centric form relative to another block of the data-centric form, wherein modification of the position in association with the interaction does not affect the mapping of the at least one of the first plurality of parameters in the data schema to the database location.” (see, e.g., Schnitt, para. 81, 91-92; Roytman, para. 47).
Regarding claim 7, the combination of Schnitt and Roytman renders obvious “The method of claim 5, wherein the database location is a row in a Structured
Query Language (SQL) database table.” (see, e.g., Schnitt, para. 81, 91-92; Roytman, para. 47).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schnitt. 
Regarding claim 17, Schnitt discloses “The method of claim 16,” but does not disclose the further limitation “wherein communication over the at least one network is encrypted according to an Advanced Encryption Standard utilizing temporary keys.” On or before the effective filing date of the instant application, AES network encryption utilizing temporary keys was known in the art. Official Notice is hereby given to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed encryption with the data form development method of Schnitt, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability enhance network and data security. Accordingly, the instant claim is unpatentable over of Schnitt. 

Response to Arguments
	Applicant makes no substantive arguments in traversal of the standing rejections under 35 U.S.C. 103 and those rejections are maintained. Applicants’ arguments in traversal of the standing rejections under 35 U.S.C. 102 have been carefully considered but are not found to be persuasive. 
On pages 10-11 of the Remarks filed 3/22/2022, Applicants argue: 

    PNG
    media_image1.png
    219
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    822
    media_image2.png
    Greyscale

Examiner respectfully disagrees. Schnitt discloses “a unified system and process of managing form data and the creation, storage, update and distribution of electronic forms” (para. 3). Selectable components, used for collecting data entities, arranged within forms tailored to collecting data for specific purposes, presented by graphical user interfaces, all of the above done in accordance with data models, is precisely what Schnitt discloses. Applicants offer no reasonable explanation as to why the creation and use of “form field templates” for the express purpose of collecting data is not ‘data-centric.’ Examiner is unable to discern the meaning of ‘look-and-feel centric’ and fails to understand why, whatever the meaning, being ‘look-and-feel centric’ would preclude Schnitt from being simultaneously ‘data-centric’. For at least the foregoing reasons, Applicants’ arguments in traversal of the standing rejections under 35 U.S.C. 102 are not persuasive and those rejections are maintained. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191